ORDER
On June 27, 2007, we issued an order affirming the conviction of George Wilson. United States v. Wilson, 240 Fed.Appx. 139 (7th Cir.2007). But we also ordered a limited remand pursuant to United States v. Paladino, 401 F.3d 471 (7th Cir.2005), so that the district court could tell us if the sentence Wilson received would have been different in light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). On March 4, 2008, the district court responded to our order and concluded that it would have imposed the same sentence had it known that the sentencing guidelines were advisory, rather than mandatory. On March 20, 2008, we invited the parties, if they wished, to respond to the district court’s order. The government responded with a statement of position on March 25, 2008. Wilson did not respond.
Having considered the matter, we conclude that Wilson received a reasonable sentence. Accordingly, the sentence imposed by the district court is AFFIRMED.